DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed provisional application, Application No. 63/010,041 filed on April 14, 2020, under 35 U.S.C. 119(e) is acknowledged.

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on January 13, 2022, hereinafter “Reply”, after the non-final rejection of October 14, 2021, hereinafter “Non-Final Rejection”.  Claims 1, 5-6, 8, and 15-19 have been amended.  No claims have been added nor cancelled.  Claims 1-20 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1) 	In view of the amendments to the claims in the Reply, the objections to the claims of the Non-Final Rejection have been withdrawn.  However, please refer to additional claim objections below due to the amendments to the claims.

(3)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details.
 
Drawings
The drawings were received on January 13, 2022.  These drawings are acceptable. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 8, “to detect a valid power management signal” may be amended to “to detect the valid power management signal” to follow proper antecedent basis.  (Emphasis added.)
Other claims with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-6, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0239696 A1), hereinafter “Lim”, in view of Karthikeyan et al. (US 2021/0124409 A1), hereinafter “Karthikeyan”.

Regarding claim 1, Lim teaches:
A storage device comprising: 
a connector comprising a power management pin (FIGs. 1, 14; “[0040] … Connection terminals may be disposed on at least one of a top surface and a bottom surface of the connector 102”; “[0119] … In the PCIe communication type, the 28th connection terminal 28 [power management pin] may be used to receive the power disable signal PWDIS”); 
a detector circuit configured to detect a valid power management signal received on the power management pin (FIGs. 1, 15-16; “[0119] … In the PCIe communication type, the 28th connection terminal 28 [power management pin] may be used to receive the power disable signal PWDIS [valid power management signal]”; “[0120] … the storage device 100 may detect assertion of the power disable signal PWDIS [valid power management signal]”; “[0124] … The power reset logic 150 is connected to the 28th connection terminal 28 corresponding to the power disable signal PWDIS [valid power management signal] through a fourth detection node DN4. The fourth detection node DN4 is connected to a power node, to which the power supply voltage VCC is supplied, through a fourth pull-up resistor R4”; a detector circuit is considered to include the fourth detection node DN4 and a fourth pull-up resistor R4); and 
a power management circuit capable of configuring power to at least a portion of the storage device based, at least in part, on the detector circuit detecting the valid power management signal (FIGs. 1, 15-16; “[0124] The storage power reset logic 150 [power management circuit]. The power reset logic 150 [power management circuit] is connected to the 28th connection terminal 28 corresponding to the power disable signal PWDIS [valid power management signal] through a fourth detection node DN4. The fourth detection node DN4 is connected to a power node, to which the power supply voltage VCC is supplied, through a fourth pull-up resistor R4”; “[0126] As the voltage of the fourth detection node DN4 changes, the power reset logic 150 [power management circuit] may block the power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 for a predetermined time duration, and may resume supplying of the power after a specific time elapses (refer to FIG. 1). The power of the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 may be reset”; the storage device is considered to include a combination of the host device 1000 d and the storage device 100 e as shown in FIG. 16; the detector circuit is considered to include the fourth detection node DN4 and a fourth pull-up resistor R4; a portion of the storage device is considered to include the nonvolatile storage unit 110, the controller 120, the random access memory 130, the auxiliary circuit 140, or a combination thereof);
wherein the detector circuit is configured to detect a valid power management signal by detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal.  



However, Karthikeyan teaches:
wherein the detector circuit is configured to detect a valid power management signal by detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal.  (FIGs. 1B, 5A; “[0038] The controller 115 can further include a power disable connector (PWDIS) monitor 113 (or PWDIS_CONN monitor) [detector circuit] to detect a voltage level of the PWDIS signal [valid power management signal] from the bus connector 124”; “[0060] With reference to FIG. 5A, at operation 510, the processing logic monitors a status of a power disable (PWDIS) signal [valid power management signal] of the bus connector 124 while the PWDIS signal [valid power management signal] is at a high voltage level [first power management state]. … At operation 515, the processing logic determines whether the PWDIS signal [valid power management signal] has transitioned to a low voltage level [second power management state]”)

 to incorporate the teachings of Karthikeyan to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a system that includes a memory device and a power disable circuit coupled to a bus connector and to power circuitry adapted to power on and off the memory device of Karthikeyan.  Doing so with the device of Lim would provide an ability to remotely power off and/or power off and then power back on (e.g., cycle power) of a memory sub-system.  (Karthikeyan, [0018])

	Regarding claim 2, the combination of Lim teaches the storage device of claim 1.

Lim further teaches:
wherein: 
the connector further comprises a port enable pin (FIGs. 1-3, 14; “[0059] … the controller 120 may support both the SATA and the PCIe and may use (e.g., direct, configure) the connection terminals of the connector 102 based on external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe”; a port enable pin is considered to be a terminal that is connected to an external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe); and 
the power management circuit is configured to be disabled based, at least in part, on a state of the port enable pin (FIGs. 1-3, 14-16; “[0059] … the controller 120 may support both the SATA and the PCIe and may use (e.g., direct, configure) the connection terminals of the connector 102 based on external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe”; “[0119] … In the SATA communication type, a power disable signal PWDIS may be received through the 38th connection terminal 38. In the PCIe communication type, the 28th connection terminal 28 may be used to receive the power disable signal PWDIS”; “[0126] As the voltage of the fourth detection node DN4 changes, the power reset logic 150 [power management circuit] may block [disabled] the power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140”; the port enable pin is considered to be a terminal that is connected to an external control (e.g., adjustment of a physical switch) that makes a selection between the SATA and the PCIe; depending on a selection [state] of the port enable pin to select a SATA communication type or a PCIe communication type, a power disable signal PWDIS may be received through the 38th connection terminal 38 in the SATA communication type or the 28th connection terminal 28 may be used to receive the power disable signal PWDIS in the PCIe communication type).  

Regarding claim 9, the claimed device comprises the same steps or elements as those in claim 2.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.

the storage device of claim 1.

Lim further teaches:
wherein: 
the power management pin comprises a power disable pin (FIGs. 1, 15-16; “[0119] … In the PCIe communication type, the 28th connection terminal 28 [power management pin] may be used to receive the power disable signal PWDIS”); and 
the power management circuit is capable of disabling power to at least a portion of the storage device based on the detector circuit detecting the valid power management signal (FIGs. 1, 15-16; “[0124] The storage device 100 e includes power reset logic 150 [power management circuit]. The power reset logic 150 [power management circuit] is connected to the 28th connection terminal 28 [power management pin] corresponding to the power disable signal PWDIS [valid power management signal] through a fourth detection node DN4. The fourth detection node DN4 is connected to a power node, to which the power supply voltage VCC is supplied, through a fourth pull-up resistor R4”; “[0126] As the voltage of the fourth detection node DN4 changes, the power reset logic 150 [power management circuit] may block [disabling] the power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 for a predetermined time duration, and may resume supplying of the power after a specific time elapses (refer to FIG. 1). The power of the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 may be reset”; the storage device is detector circuit is considered to include the fourth detection node DN4 and a fourth pull-up resistor R4; a portion of the storage device is considered to include the nonvolatile storage unit 110, the controller 120, the random access memory 130, the auxiliary circuit 140, or a combination thereof).  

Regarding claim 6, Lim teaches:
A storage device comprising: 
a connector comprising a power management pin (FIGs. 1, 14; “[0040] … Connection terminals may be disposed on at least one of a top surface and a bottom surface of the connector 102”; “[0119] … In the PCIe communication type, the 28th connection terminal 28 [power management pin] may be used to receive the power disable signal PWDIS”); 
a nonvolatile memory; and 
a power management circuit configured to operate in a first power management mode based on determining a first state of a power management configuration portion of the nonvolatile memory.  

Lim does not teach a nonvolatile memory; and a power management circuit configured to operate in a first power management mode based on determining a first state of a power management configuration portion of the nonvolatile memory.  

However, Karthikeyan teaches:
a nonvolatile memory (FIG. 2; “[0031] … the local memory 119 [nonvolatile memory] can include memory registers storing memory pointers, fetched data, etc. The local memory 119 [nonvolatile memory] can also include read-only memory (ROM)”); and 
a power management circuit configured to operate in a first power management mode based on determining a first state of a power management configuration portion of the nonvolatile memory (FIG. 2; [0039]; “[0040] … At operation 208, the processing logic [power management circuit] checks on PWDIS identification bits [power management configuration portion] from the controller 115, e.g., that can be stored in a local register or the local memory 119 [nonvolatile memory]. The PWDIS identification bits [power management configuration portion] can indicate whether PWDIS protocol is supported [first state] and, if supported, enabled”; “[0041] If PWDIS is supported [first state], at operation 214, the processing logic [power management circuit] determines whether PWDIS has been enabled, e.g., depending on a state of the PWDIS identification bits [power management configuration portion]”; “[0042] If PWDIS is enabled (operation 214) or is always enabled (operation 216), at operation 220, the processing logic [power management circuit] enables PWDIS signal monitoring … at operation 230A, the processing logic [power management circuit] sends a GPIO (or other enablement) signal to enable the power disable circuit 150”; the processing logic [power management circuit] is configured to operate in a first power management mode based on determining whether PWDIS protocol is supported [first state] depending on the PWDIS identification bits [power management configuration portion], the first power management mode is considered a mode when the processing power management circuit] sends a GPIO (or other enablement) signal to enable the power disable circuit 150 after the processing logic [power management circuit] performs, e.g., operations 210, 214, 220, 224, and 227).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Karthikeyan to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a system that includes a memory device and a power disable circuit coupled to a bus connector and to power circuitry adapted to power on and off the memory device of Karthikeyan.  Doing so with the device of Lim would provide an ability to remotely power off and/or power off and then power back on (e.g., cycle power) of a memory sub-system.  (Karthikeyan, [0018])

Regarding claim 8, the combination of Lim teaches the storage device of claim 6.

Lim further teaches:
wherein: 
the storage device further comprises a detector circuit configured to detect a valid power management signal received on the power management pin (FIGs. 1, 15-16; “[0124] The storage device 100 e includes power reset logic 150. The power reset logic 150 is connected to the 28th connection terminal 28 [power management pin] corresponding to the power disable signal PWDIS [valid power management signal] through a fourth detection node DN4. The fourth detection node DN4 is connected to a power node, to which the power supply voltage VCC is supplied, through a fourth pull-up resistor R4”; the storage device is considered to include a combination of the host device 1000 d and the storage device 100 e as shown in FIG. 16; a detector circuit is considered to include the fourth detection node DN4 and a fourth pull-up resistor R4); and 
the power management circuit disables power to at least a portion of the storage device based, at least in part, on the detector circuit detecting the valid power management signal (FIGs. 1, 15-16; “[0124] The storage device 100 e includes power reset logic 150. The power reset logic 150 is connected to the 28th connection terminal 28 corresponding to the power disable signal PWDIS [valid power management signal] through a fourth detection node DN4. The fourth detection node DN4 is connected to a power node, to which the power supply voltage VCC is supplied, through a fourth pull-up resistor R4”; “[0126] As the voltage of the fourth detection node DN4 changes, the power reset logic 150 [power management circuit] may block [disables] the power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 for a predetermined time duration, and may resume supplying of the power after a specific time elapses (refer to FIG. 1). The power of the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 may be reset”; the storage device is considered to include a combination of the host device 1000 d and the storage device 100 e as shown in FIG. 16; the detector circuit is considered to include the fourth detection node DN4 and a fourth pull-up resistor R4; a portion of the storage device is considered to include the nonvolatile storage unit 110, the controller 120, the random access memory 130, the auxiliary circuit 140, or a combination thereof).  

Regarding claim 15, Lim teaches:
A method comprising: 
coupling a storage device to a host through a connector (FIG. 1; “[0040] The connector 102 may provide connection between the storage device 100 and an external host device”); 
detecting a valid power management signal received from the host at the storage device through the connector (FIGs. 1, 15-16; [0040], supra; “[0119] … In the PCIe communication type, the 28th connection terminal 28 [power management pin] may be used to receive the power disable signal PWDIS [valid power management signal]”; the power disable signal PWDIS [valid power management signal] is received an external host device through the 28th connection terminal 28 [power management pin]); and 
configuring power to at least a portion of the storage device based, at least in part, on detecting the valid power management signal (FIGs. 1, 15-16; “[0124] The storage device 100 e includes power reset logic 150 [power management circuit]. The power reset logic 150 [power management circuit] is connected to the 28th connection terminal 28 corresponding to the power disable signal PWDIS [valid power management signal] through a fourth detection node DN4. The fourth detection node DN4 is connected to a power node, to which the power supply voltage VCC is supplied, power management circuit] may block the power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 for a predetermined time duration, and may resume supplying of the power after a specific time elapses (refer to FIG. 1). The power of the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 may be reset”; the storage device is considered to include a combination of the host device 1000 d and the storage device 100 e as shown in FIG. 16; the detector circuit is considered to include the fourth detection node DN4 and a fourth pull-up resistor R4; a portion of the storage device is considered to include the nonvolatile storage unit 110, the controller 120, the random access memory 130, the auxiliary circuit 140, or a combination thereof);
wherein the detecting the valid power management signal comprises detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal.  

Lim does not teach wherein the detecting the valid power management signal comprises detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal.


wherein the detecting the valid power management signal comprises detecting a first power management state of the power management signal and, based, at least in part, on the detecting the first power management state of the power management signal, detecting a second power management state of the power management signal.  (FIGs. 1B, 5A; “[0038] The controller 115 can further include a power disable connector (PWDIS) monitor 113 (or PWDIS_CONN monitor) [detector circuit] to detect a voltage level of the PWDIS signal [valid power management signal] from the bus connector 124”; “[0060] With reference to FIG. 5A, at operation 510, the processing logic monitors a status of a power disable (PWDIS) signal [valid power management signal] of the bus connector 124 while the PWDIS signal [valid power management signal] is at a high voltage level [first power management state]. … At operation 515, the processing logic determines whether the PWDIS signal [valid power management signal] has transitioned to a low voltage level [second power management state]”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Karthikeyan to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a system that includes a memory device and a power disable circuit coupled to a bus connector and to power circuitry adapted to power on and off the memory device of Karthikeyan.  Doing so with the device of Lim would provide an ability to 

	Regarding claim 16, the combination of Lim teaches the method of claim 15.
	
Lim further teaches:
wherein configuring power to at least a portion of the storage device comprises disabling the power to the at least a portion of the storage device (FIGs. 1, 15-16; “[0126] As the voltage of the fourth detection node DN4 changes, the power reset logic 150 may block [disabling] the power supplied to the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 for a predetermined time duration, and may resume supplying of the power after a specific time elapses (refer to FIG. 1). The power of the nonvolatile storage unit 110, the controller 120, the random access memory 130, and the auxiliary circuit 140 may be reset”; the storage device is considered to include a combination of the host device 1000 d and the storage device 100 e as shown in FIG. 16; a portion of the storage device is considered to include the nonvolatile storage unit 110, the controller 120, the random access memory 130, the auxiliary circuit 140, or a combination thereof).  

Claims 3, 7, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0239696 A1), hereinafter “Lim”, in view of Karthikeyan et al. (US 2021/0124409 A1), hereinafter “Karthikeyan”, as applied to claims 1, 6, and 15 above, and further in view of Liu (US 2021/0224158 A1), hereinafter “Liu”.

	Regarding claim 3, the combination of Lim teaches the storage device of claim 1.

The combination of Lim does not teach wherein: the storage device further comprises a nonvolatile memory; and the power management circuit is configured to be disabled based, at least in part, on a state of the nonvolatile memory.  

	However, Liu teaches:  
wherein: 
the storage device further comprises a nonvolatile memory (FIG. 1; “[0023] … The data storage device 10 mainly includes an SSD controller 110, a power management circuit 120, a non-volatile memory 140”); and 
the power management circuit is configured to be disabled based, at least in part, on a state of the nonvolatile memory (FIG. 2; “[0023] … The non-volatile memory 140, such as a flash memory, stores a boot code/a boot loader”; “[0024] … In step S202, the power management circuit 120 determines whether a normal signal GOOD from the SSD controller 110 is received within a predetermined time T(G). The normal signal GOOD is a waveform of GPIO_GOOD (drawn by dot-and-dash line) shown in FIG. 3. It means that the SSD controller 110 can normally load and execute the boot code and can normally load and execute the firmware. The normal signal power management circuit 120 through the status port SP, and the power management circuit 120 can receive the normal signal GOOD through the monitor port MP”; “[0026] In step S204, the power management circuit 120 resupplies power to the data storage device 10, but stops [disabled] supplying power to the non-volatile memory 140. When the power management circuit 120 does not receive the normal signal GOOD from the SSD controller 110 within the predetermined time T(G), the powers supplied to the SSD controller 110, the non-volatile memory 140, and the reset circuit 150 can be stopped [disabled] immediately or after a buffer time T(restore)”; a state of the non-volatile memory 140 is considered to be a state when a boot code/a boot loader of the non-volatile memory 140 has problems such that the SSD controller 110 cannot load and execute the boot code or cannot load and execute the firmware from the non-volatile memory 140).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Liu to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a data storage device of Liu having a power management circuit determining whether a normal signal from a solid-state data storage device (SSD) controller is received within a predetermined time.  Doing so with the device of Lim would provide a data storage device restoring method that can cause a 

Regarding claim 7, the combination of Lim teaches the storage device of claim 6.

Liu further teaches:
wherein, in the first power management mode, the power management circuit configures power to at least a portion of the storage device based, at least in part, on a power management signal received on the power management pin (FIGs. 1-2; “[0024] … The normal signal GOOD is, for example, a high-level signal. Furthermore, the SSD controller 110 can send the normal signal GOOD [power management signal] to the power management circuit 120 through the status port SP, and the power management circuit 120 can receive the normal signal GOOD through the monitor port MP [power management pin]”; “[0026] In step S204, the power management circuit 120 resupplies power to the data storage device 10, but stops supplying power to the non-volatile memory 140. When the power management circuit 120 does not receive the normal signal GOOD [power management signal] from the SSD controller 110 within the predetermined time T(G), the powers supplied to the SSD controller 110, the non-volatile memory 140, and the reset circuit 150 can be stopped immediately or after a buffer time T(restore)”; a portion of the data storage device 10 is all of the data storage device 10 except for the non-volatile memory 140 to which the power management circuit 120 resupplies power).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Liu to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a data storage device of Liu having a power management circuit determining whether a normal signal from a solid-state data storage device (SSD) controller is received within a predetermined time based on loading and executing firmware from a non-volatile memory during an initialization period.  Doing so with the device of Lim would provide a data storage device restoring method that can cause a data storage device to enter into a read-only memory (ROM) mode to automatically execute a restoring process.  (Liu, [0001])

Regarding claim 12, the combination of Lim teaches the storage device of claim 6.

Liu further teaches:
wherein the power management circuit is configured to operate in a second power management mode based on determining a second state of the nonvolatile memory (FIGs. 1, 3; “[0026] … When the power management circuit 120 does not receive the normal signal GOOD from the SSD controller 110 within the predetermined time T(G), the powers supplied to the SSD controller 110, the non-volatile memory 140, and the reset circuit 150 can be stopped immediately or after a buffer time T(restore). non-volatile memory 140 is stopped, or power mask is performed on the non-volatile memory 140. The SSD controller 110 can preferably complete the execution of the ROM code within the first buffer time T(R) after the power is supplied to the SSD controller 110. Since no power is supplied to the non-volatile memory 140, the non-volatile memory 140 is inoperable. The SSD controller 110 cannot read the boot code/boot loader within the second buffer time T(B). Therefore, the SSD controller 110 stays in the ROM mode. In addition, the power management circuit 120 can also supply power to the non-volatile memory 140 after the second buffering time T(B), so that the SSD controller 110 stays in the ROM mode, but the non-volatile memory 140 can be operated normally”; a second power management mode is considered to be a mode when the data storage device 10 operates after an initialization period as shown in FIG. 3; a second state of the non-volatile memory 140 is considered to be a state when there is no power supplied to the non-volatile memory 140 and the non-volatile memory 140 is inoperable after the initialization period).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Liu to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a data storage device of Liu having a power management circuit determining whether a normal signal from a solid-state data storage device (SSD) controller is received within a predetermined time based on loading and  would provide a data storage device restoring method that can cause a data storage device to enter into a read-only memory (ROM) mode to automatically execute a restoring process.  (Liu, [0001])

Regarding claim 13, the combination of Lim teaches the storage device of claim 12.

Liu further teaches:
wherein, in the second power management mode, the power management circuit disables power to at least a portion of the storage device (FIGs. 1, 3; “[0026] … The SSD controller 110 can preferably complete the execution of the ROM code within the first buffer time T(R) after the power is supplied to the SSD controller 110. Since no [disables] power is supplied to the non-volatile memory 140, the non-volatile memory 140 is inoperable”; a portion of the storage device 10 includes the non-volatile memory 140).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Liu to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a data storage device of Liu having a power management circuit determining whether a normal signal from a solid-state data storage  would provide a data storage device restoring method that can cause a data storage device to enter into a read-only memory (ROM) mode to automatically execute a restoring process.  (Liu, [0001])

	Regarding claim 17, the combination of Lim teaches the method of claim 15.

The combination of Lim does not teach wherein the power to the at least a portion of the storage device is configured based, at least in part, on the state of a nonvolatile memory.  

	However, Liu teaches:  
wherein the power to the at least a portion of the storage device is configured based, at least in part, on a state of a nonvolatile memory (FIGs. 2-3; “[0023] … The non-volatile memory 140, such as a flash memory, stores a boot code/a boot loader”; “[0024] … In step S202, the power management circuit 120 determines whether a normal signal GOOD from the SSD controller 110 is received within a predetermined time T(G). The normal signal GOOD is a waveform of GPIO_GOOD (drawn by dot-and-dash line) shown in FIG. 3. It means that the SSD controller 110 can normally load and execute the boot code and can normally load and execute the firmware. The normal signal GOOD is, for example, a high-level signal. Furthermore, the SSD controller 110 can send the normal signal GOOD to the power management non-volatile memory 140. When the power management circuit 120 does not receive the normal signal GOOD from the SSD controller 110 within the predetermined time T(G), the powers supplied to the SSD controller 110, the non-volatile memory 140, and the reset circuit 150 can be stopped immediately or after a buffer time T(restore)”; a state of the non-volatile memory 140 is considered to be a state when a boot code/a boot loader of the non-volatile memory 140 has problems such that the SSD controller 110 cannot load and execute the boot code or cannot load and execute the firmware from the non-volatile memory 140 during an initialization period as shown in FIG. 3).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Liu to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a data storage device of Liu having a power management circuit determining whether a normal signal from a solid-state data storage device (SSD) controller is received within a predetermined time.  Doing so with the device of Lim would provide a data storage device restoring method that can cause a data storage device to enter into a read-only memory (ROM) mode to automatically execute a restoring process.  (Liu, [0001])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0239696 A1), hereinafter “Lim”, in view of Liu (US 2021/0224158 A1), hereinafter “Liu”, as applied to claim 3 above, and further in view of Chyan et al. (US 2021/0104283 A1), hereinafter “Chyan”.

Regarding claim 4, the combination of Lim teaches the storage device of claim 3.

The combination of Lim does not teach wherein the detector circuit is configured to latch the power management pin based, at least in part, on the state of the nonvolatile memory. 
 
However, Liu in view of Chyan teaches:
wherein the detector circuit is configured to latch the power management pin based, at least in part, on the state of the nonvolatile memory (Liu: FIG. 2; [0023], [0026], all supra; “[0020] An initialization of a data storage device mainly includes two stages. The first stage is a system on chip (SoC) control circuit of the data storage device executing a read-only memory code (ROM code). The second stage is to load and execute a boot code for loading and executing a firmware”; the state of the non-volatile memory 140 is considered to be a state when a boot code/a boot loader of the non-volatile memory 140 has problems such that the SSD controller 110 cannot load and execute the boot code or cannot load and execute the firmware from the non-volatile memory 140) (Chyan: FIG. 2; “[0023] … an IO pad 210 [power management pin] for transmitting the reference clock request signal CLKREQ# (labeled “CLKREQ# IO pad” in FIG. 2, for better comprehension) may be taken as an example of the corresponding IO pad mentioned above. The signal level detection circuit 118D may comprise a voltage divider 220, a comparator 230 (labeled “CMP” in FIG. 2, for brevity), a lock control circuit 240, and a latch device 250”; “[0024] … The signal level detection circuit 118D [detector circuit] may perform signal level detection on the reference clock request signal CLKREQ# to determine whether the reference clock request signal CLKREQ# is at the first predetermined voltage level (e.g. 3.3 V) or the second predetermined voltage level (e.g. 1.8 V), for performing automatic power control for the memory device 100”; [0025]) (Note that Liu teaches a state of a non-volatile memory 140 during an initialization of a data storage device, and Chyan teaches a latch device 250 in a signal level detection circuit 118D [detector circuit] that performs signal level detection on a reference clock request signal for performing automatic power control for a memory device 100; as such, one of ordinary skill in the art would be able to combine the teachings to perform signal level detection based on a state of a state of a non-volatile memory in order to perform automatic power control in a memory device with aid of associated detection during an initialization phase).  
  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Chyan to provide a storage device having a controller that communicates with an external host device through a connector and to control  would provide a method for performing automatic power control in a memory device (e.g. SD Express memory card, etc.), for example, with aid of associated detection during an initialization phase.  (Chyan, [0002])

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0239696 A1), hereinafter “Lim”, in view of Liu (US 2021/0224158 A1), hereinafter “Liu”, as applied to claim 6 above, and further in view of Su (US 2021/0278462 A1), hereinafter “Su”.

	Regarding claim 10, the combination of Lim teaches the storage device of claim 6.

The combination of Lim does not teach wherein the storage device is configured as a U.3 storage device in the first power management mode.  

	However, Liu in view of Su teaches:  
wherein the storage device is configured as a U.3 storage device in the first power management mode (Liu: FIG. 2; [0023], [0024], [0026], all supra; the first power management mode is considered to be a mode when the data storage device 10 operates during the initialization period) (Su: FIG. 7; “[0011] … devices supporting U.3 computer interface standards for connecting solid-state drives [storage device] to a computer)”; “[0022] … a pinouts for U.2 and U.3 devices can be mapped to each other”) (Note that Liu teaches the first power management mode when the data storage device 10 operates during the initialization period, and Su teaches a pinouts for U.2 and U.3 devices can be mapped to each other; as such, one of ordinary skill in the art would be able to combine the teachings to provide a proper power management mode during an initialization period for devices that support different standards (e.g., U.2 or U.3 computer interface standards for connecting solid-state drives to a computer) can be plugged into the same socket in a tester system without changing hardware or requiring a special purpose hardware bus adapter).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Liu to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a data storage device of Liu having a power management circuit determining whether a normal signal from a solid-state data storage device (SSD) controller is received within a predetermined time.  Doing so with the device of Lim would provide a data storage device restoring method that can cause a data storage device to enter into a read-only memory (ROM) mode to automatically execute a restoring process.  (Liu, [0001])

 to incorporate the teachings of Su to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with an automated test equipment (ATE) apparatus of Su having a connector module communicatively coupled to an field programmable gate array (FPGA) comprising a socket to which a device under test (DUT) connects to support different interface standards.  Doing so with the device of Lim would provide a test architecture whereby devices supporting different standards (e.g., U.2 or U.3 computer interface standards for connecting solid-state drives to a computer) can be plugged into the same socket in a tester system without changing hardware or requiring a special purpose hardware bus adapter.  (Su, [0011])

Regarding claim 11, the combination of Lim teaches the storage device of claim 10.

Lim further teaches:
wherein the power management pin comprises a power disable pin ((FIGs. 1, 15-16; “[0119] … In the PCIe communication type, the 28th connection terminal 28 [power management pin] may be used to receive the power disable signal PWDIS”)).  

	Regarding claim 14, the combination of Lim teaches the storage device of claim 12.

The combination of Lim does not teach wherein the storage device is configured as a U.2 storage device in the second power management mode.  

	However, Liu in view of Su teaches:  
wherein the storage device is configured as a U.2 storage device in the second power management mode (Liu: FIG. 2; [0023], [0024], [0026], all supra; the second power management mode is considered to be a mode when the data storage device 10 operates after an initialization period) (Su: FIG. 7; “[0011] … devices supporting different standards (e.g., U.2 or U.3 computer interface standards for connecting solid-state drives [storage device] to a computer)”; “[0022] … a pinouts for U.2 and U.3 devices can be mapped to each other”) (Note that Liu teaches the second power management mode when the data storage device 10 operates after an initialization period, and Su teaches a pinouts for U.2 and U.3 devices can be mapped to each other; as such, one of ordinary skill in the art would be able to combine the teachings to provide a proper power management mode after an initialization period for devices that support different standards (e.g., U.2 or U.3 computer interface standards for connecting solid-state drives to a computer) can be plugged into the same socket in a tester system without changing hardware or requiring a special purpose hardware bus adapter).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to  would provide a data storage device restoring method that can cause a data storage device to enter into a read-only memory (ROM) mode to automatically execute a restoring process.  (Liu, [0001])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Su to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with an automated test equipment (ATE) apparatus of Su having a connector module communicatively coupled to an field programmable gate array (FPGA) comprising a socket to which a device under test (DUT) connects to support different interface standards.  Doing so with the device of Lim would provide a test architecture whereby devices supporting different standards (e.g., U.2 or U.3 computer interface standards for connecting solid-state drives to a computer) can be plugged into the same socket in a tester system without changing hardware or requiring a special purpose hardware bus adapter.  (Su, [0011])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0239696 A1), hereinafter “Lim”, as applied to claim 15 above, and further in view of Kim (US 2021/0019086 A1), hereinafter “Kim”.

	Regarding claim 18, the combination of Lim teaches the method of claim 15.

The combination of Lim does not teach latching the power management signal based on a reset signal.  

	However, Kim teaches:  
latching the valid power management signal based on a reset signal (FIG. 11; “The flip-flop circuit 450 may include a D terminal configured to receive a power supply voltage VDD [valid power management signal], a CK terminal configured to receive a command enable signal CMD_EN, and an R terminal configured to receive a reset signal RST”; when a reset signal RST is de-asserted or inactive, the flip-flop circuit 450 can latch a power supply voltage VDD [valid power management signal] received at a D terminal configured to receive the power supply voltage VDD [valid power management signal]).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Kim to provide a storage device having a controller that communicates with an external host device through a connector and to control  would provide a memory system having a memory controller that may control at least two or more memory devices in an interleaving manner so as to enhance an operating performance.  (Kim, [0065])

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0239696 A1), hereinafter “Lim”, in view of Karthikeyan et al. (US 2021/0124409 A1), hereinafter “Karthikeyan”, as applied to claim 15 above, and further in view of Sato et al. (US 2010/0302893 A1), hereinafter “Sato”.

Regarding claim 19, the combination of Lim teaches the method of claim 15.

The combination of Lim does not teach wherein the power to the at least a portion of the storage device is configured based, at least in part, on a state of a port enable signal received from the host at the storage device through the connector.  

	However, Sato teaches:  
wherein the power to the at least a portion of the storage device is configured based, at least in part, on a state of a port enable signal received from the host at the storage device through the connector (FIGs. 1-3, 5; “[0025] FIG. 1 is a block diagram showing a semiconductor memory device 10 [storage device]”; “[0035] power-down control circuit 100”; “[0050] … a logical level of the DLL activation signal DLLEN at the power-down mode is determined by the 12th bit IADD12 of the internal address signal IADD. That is, when the internal-clock enable signal ICKE is at a low level, the logical level of the DLL activation signal DLLEN matches with that of the 12th bit IADD12 of the internal address signal IADD. Accordingly, when the bit IADD12 is at a low level at entry to the power-down mode, the operation of the DLL circuit 23 is suspended. That is, the mode becomes the slow exit mode”; “[0058] The data processing system 200 shown in FIG. 5 is configured by the semiconductor memory device 10 [storage device] shown in FIG. 1 and a memory controller 210 [host] connected thereto. The memory controller 210 [host] includes … an address terminal 214 that outputs the address signal ADD … These terminals are connected to the corresponding terminals 11 to 16 of the semiconductor memory device 10 via a bus 220”; a port enable signal is considered to be a signal received by a corresponding bit of the address terminals 14 for generating a 12th bit IADD12 of the internal address signals IADD, the 12th bit IADD12 controls the power-down mode; the connector is considered to be the physical connection connected to the bus 220 storage device] and a memory controller 210 [host] as shown in FIG. 5).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Sato to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a semiconductor memory device of Sato having an external terminal to which a selection signal is input from outside simultaneously with issuance of a power-down command.  Doing so with the device of Lim would make it possible to appropriately select a fast exit mode or a slow exit mode depending on a current system status, and accordingly it becomes possible to reduce a power consumption while maintaining a performance of an entire system.  (Sato, [0014])

Regarding claim 20, the combination of Lim teaches the method of claim 19.

	Sato further teaches:  
latching the port enable signal based on a reset signal (FIG. 2; “[0047] … In the NOR circuit 103, the internal-clock enable signal ICKE and the reset signal RESET are input”; “[0048] … an output of the NOR circuit 103 is supplied to a set terminal S102 of the SR latch circuit 102, and an output of the OR circuit 106 is supplied to a reset terminal R102. The internal-clock enable signal ICKE and the 12th bit IADD12 of the internal address signal IADD are input to the OR circuit 106. An output of the SR latch port enable signal is considered to be a signal received by a corresponding bit of the address terminals 14 for generating a 12th bit IADD12 of the internal address signals IADD, the 12th bit IADD12 controls the power-down mode; when the reset signal RESET is inactive (e.g., logic 0), the 12th bit IADD12 input to a reset terminal R102 of the SR latch circuit 102 to control the power-down mode).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lim to incorporate the teachings of Sato to provide a storage device having a controller that communicates with an external host device through a connector and to control nonvolatile memory devices of Lim, with a semiconductor memory device of Sato having an external terminal to which a selection signal is input from outside simultaneously with issuance of a power-down command.  Doing so with the device of Lim would make it possible to appropriately select a fast exit mode or a slow exit mode depending on a current system status, and accordingly it becomes possible to reduce a power consumption while maintaining a performance of an entire system.  (Sato, [0014])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136